Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant is required to add “CROSS-REFFERENCE TO RELATED APPLICATION” after the Title of the invention.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving section”; a control section”; and a transmitting section” in claims 12-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US 2021/0153162).
Regarding claims 12 and 15, CHEN discloses a terminal (UE 110; Figs. 1 and 27) comprising: 
radio RF module 2730) that receives master information blocks including an information indicating a configuration of a control resource set (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and 
a control section (processing circuitry 2710 coupled to RF module 2730) that controls reception of a downlink control channel, based on the information and a subcarrier spacing (Figs. 6-8 illustrate: the SS block configurations 601-606 corresponding to different combination of subcarrier spacing [0060]) applied to transmission of a synchronization signal (SS) block (during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]).  

Regarding claim 16, CHEN discloses a base station (BS 120: Figs. 1 and 27) comprising: 
a transmitting section (radio RF module 2730) that transmits master information blocks including an information indicating a configuration of a control resource set (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and 
38557602Application No. 16/645,406Docket No.: 17786-845001a control section (processing circuitry 2710 coupled to RF module 2730) that controls transmission of a downlink control channel, based on the information and a subcarrier spacing (Figs. 6-8 illustrate: the SS block configurations 601-606 corresponding to different combination of subcarrier spacing [0060]) applied to transmission of a synchronization signal (SS) block (during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]).

Regarding claim 17, CHEN discloses a system comprising a base station and a terminal (BS 120 and UE 110; Figs. 1 and 27), wherein the base station comprises: 
a transmitting section (radio RF module 2730) that transmits master information blocks including an information indicating a configuration of a control resource set (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and
 a control section (processing circuitry 2710 coupled to RF module 2730) of the base station that controls transmission of a downlink control channel, based on the information and a subcarrier spacing (Figs. 6-8 illustrate: the SS block configurations 601-606 corresponding to different combination of subcarrier spacing [0060]) applied to transmission of a synchronization signal (SS) block (the BS 120 transmits SS block and paging to the UE 110 [0077]; during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]), and 
the terminal (UE 110) comprises: 
a receiving section (radio RF module 2730)  that receives the master information blocks (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and 
a control section (processing circuitry 2710 coupled to RF module 2730) of the terminal that controls reception of the downlink control channel, based on the information and the subcarrier spacing (during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]).

Regarding claim 13, CHEN discloses wherein the control section assumes that the information has a bit length of 4 bits irrespective of a value of the subcarrier spacing among a plurality of candidate values (0057).

Regarding claim 14, CHEN discloses wherein the control section determines, based on an index of the SS block, a start symbol of the control resource set (Fig. 5 shows a table 500 including example SS block configuration within a 5 ms half frame time window. For example, in case A with 15 kHz subcarrier spacing, the first symbols of the candidate SS blocks have symbol indexes of {2, 8} + 14N [0056-0057).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0367183) discloses method and apparatus for transmitting PDCH in wireless communication system.
Lu et al. (US 2020/0119874) discloses demodulation reference signal configuration.
PARK et al. (US 2018/0338308) discloses method and apparatus for initial access of terminal in wireless communication system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	June 13, 2021